Exhibit 10.2




THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”’), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

COUPON EXPRESS, INC.




CUMULATIVE CONVERTIBLE SENIOR NOTE







Original Principal Amount: $400,000

Issuance Date: May 31, 2012

FOR VALUE RECEIVED, Coupon Express, Inc., a Nevada corporation (the “Company”),
promises to pay to NextLevel VIII, LLC or its registered assigns (“Investor”),
in lawful money of the United States of America the principal sum of Four
Hundred Thousand Dollars ($400,000), together with interest from the Issuance
Date on the unpaid principal balance at a rate equal to seven (7%) percent per
annum computed on the basis of the actual number of days elapsed and a year of
365 days. Unless this Note shall be converted pursuant to Section 4, all unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, shall be due and payable on the earlier of (i) the Maturity
Date (as defined below), or (iii) in the event of the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by the
written consent of the holders of a majority of the aggregate outstanding
principal amount of the Senior Notes (as defined below) or made automatically
due and payable, in each case, in accordance with the terms hereof. This
Cumulative Convertible Senior Note (“Note”) is issued and sold under that
certain Cumulative Convertible Senior Note and Warrant Purchase Agreement, dated
as of May 31, 2012, by and among the Company and the other parties thereto
(“Purchase Agreement”).  Capitalized terms used herein but not defined herein
(including Section 5 below) shall have the respective meanings set forth in the
Purchase Agreement.




THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY AN AMENDED AND RESTATED
SECURITY AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND
EXECUTED BY THE COMPANY FOR THE BENEFIT OF INVESTOR AND OTHER PARTIES NAMED
THEREIN. ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE SECURITY AGREEMENT.




The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:




--------------------------------------------------------------------------------




1.

Voluntary Prepayments. This Note may not be prepaid, without the written consent
of holders of a majority of the aggregate outstanding principal amount of the
Senior Notes. Any prepayment of this Note so consented to may only be made in
connection with the prepayment of all Senior Notes on a pro rata basis, based on
the respective aggregate outstanding principal amounts of each such Senior Note
and any such prepayment will be applied first to interest accrued on the Senior
Notes, and second, to the payment of principal of the Senior Notes.

2.

Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:

(a)

Failure to Pay. The Company shall fail to pay (i) when due any principal payment
on the due date hereunder or (ii) any interest payment or other payment required
under the terms of this Note or any other Transaction Document on the date due
and such payment shall not have been made within five (5) business days of the
Company’s receipt of written notice to the Company of such failure to pay;

(b)

Breaches of Covenants. The Company shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Note or the other
Transaction Documents (other than those specified in Section 2(a)) and such
failure shall continue for ten (10) business days after the Company’s receipt of
written notice of such failure;

(c)

Representations and Warranties. Any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
the Company to Investor in writing in connection with this Note or any of the
other Transaction Documents, or as an inducement to Investor to enter into this
Note and the other Transaction Documents, shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished;

(d)

Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) admit in writing
its inability to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of its or any of its creditors, (iv) be dissolved or
liquidated, (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing;

(e)

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a material part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company, if any, or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within 45 days of commencement;





2







--------------------------------------------------------------------------------




(f)

Liquidation. In the event of any liquidation, dissolution or winding up of the
Company (other than as set forth in Sections 2(d) and 2(e)) or Acquisition (as
defined in the Amended Certificate (as defined below)); or

(g)

Suspension of Trading. The Common Stock shall be suspended from trading or fail
to be listed on a Trading Market for a period of five (5) consecutive Trading
Days or for more than an aggregate of ten (10) Trading Days in any 365-day
period.

(h)

  Judgment. If a judgment, decree or order for the payment of money in excess of
$50,000, which is not insured or subject to indemnity, is entered against the
Company, which is not immediately stayed or the stay of any such judgment,
decree or order is lifted.

(i)

Other Indebtedness.  The Company defaults in any indebtedness (other than the
Notes) for borrowed money in excess of $50,000, subject to any applicable grace
periods.

3.

 Rights of Investor upon Default; Waiver.

(a)

Upon the occurrence of any Event of Default (other than an Event of Default
described in Section 2(d) or 2(e)) and at any time thereafter during the
continuance of such Event of Default, Investor may, with the written consent of
the holders of a majority of the aggregate outstanding principal amount of the
Senior Notes , by written notice to the Company, declare all outstanding
Obligations (as defined below) payable by the Company hereunder to be
immediately due and payable, plus all accrued and unpaid interest, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, notwithstanding anything contained
herein or in the other Transaction Documents to the contrary. Upon the
occurrence of any Event of Default described in Section 2(d) or 2(e),
immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable, plus
all accrued and unpaid interest, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived,
notwithstanding anything contained herein or in the other Transaction Documents
to the contrary. In addition to the foregoing remedies, upon the occurrence and
during the continuance of any Event of Default, Investor may, with the written
consent of holders of a majority of the aggregate outstanding principal amount
of the Senior Notes, exercise any other right, power or remedy granted to it by
the Transaction Documents or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.

(b)

The holders of a majority of the aggregate outstanding principal amount of the
Senior Notes may waive, by written consent, any past Event of Default hereunder
and its consequences, except an Event of Default (i) specified in Section 2(d)
or 2(e); or (ii) in respect of a covenant or provision hereof which cannot be
modified or amended without the consent of the Holder or assignee of the Note
affected.  No such waiver shall extend to any subsequent or other Event of
Default or impair any right consequent thereon.





3







--------------------------------------------------------------------------------




4.

Conversion.

(a)

Optional Conversion.  At any time up to and including the Maturity Date, upon
the written consent of the holders of a majority of the aggregate outstanding
principal amount of the Senior Notes, all or any portion of this Note shall be
converted into a number of shares of Series A Convertible Preferred Stock, par
value $0.001 per share (“Series A Preferred Stock”), of the Company at the rate
of one (1) share of Series A Preferred Stock for each $25,000 of Original
Principal Amount to be converted, as appropriately and proportionately adjusted
for any splits or combination with respect to the Series A Preferred Stock.  

(b)

Automatic Conversion.  Upon the conversion of all of the Company’s convertible
debt existing as of the Issuance Date set forth on Schedule 1 attached hereto,
the entire outstanding principal balance of this Note shall be converted into
the number of shares of Series A Preferred Stock at the rate of one (1) share of
Series A Preferred Stock for each $25,000 of Original Principal Amount to be
converted, as appropriately and proportionately adjusted for any splits or
combination with respect to the Series A Preferred Stock.

(c)

 Conversion Procedure.  Before Investor shall be entitled to convert this Note
into the applicable shares of Series A Preferred Stock in accordance with
Section 4(a) or 4(b), it shall surrender this Note (or deliver a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note) and give
written notice to the Company at its principal corporate office of the election
to convert the same pursuant to Section 4(a) or 4(b) , and shall state therein
the amount of the Original Principal Amount of this Note to be converted.  The
Company shall, as soon as practicable thereafter, issue and deliver to such
Investor a certificate or certificates for the number of shares of Series A
Preferred Stock to which Investor shall be entitled upon such conversion. Any
conversion of this Note pursuant to Section 4(a) or 4(b) shall be deemed to have
been made upon the satisfaction of all of the conditions set forth in this
Section 4(c) and on and after such date, the Persons entitled to receive the
shares of Series A Preferred Stock issuable upon such conversion and shall be
treated for all purposes as the record holder of such shares of Series A
Preferred Stock.  Upon conversion of this Note, no accumulated interest shall be
paid as the parties have agreed that cumulative dividends shall accrue from the
Issuance Date on the Series A Preferred Stock issuable upon such conversion.

(d)

Notices of Record Date. In the event of:

(i)

Any taking by the Company of a record of the holders of any class of securities
of the Company for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution or any right to subscribe
for, purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right;

(ii)

Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company; or





4







--------------------------------------------------------------------------------




(iii)

Any capital reorganizations of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company; or

(iv)

Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, the Company will mail to Investor at least ten (10) days prior to the
earliest date specified therein, a notice specifying (A) the date on which any
such record is to be taken for the purpose of such dividend, distribution or
right and the amount and character of such dividend, distribution or right; or
(B) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, dissolution, liquidation or
winding-up is expected to become effective and the record date for determining
stockholders entitled to vote thereon.

(e)

The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Series A Preferred Stock, solely for the purpose of
issuance and delivery on the conversion of this Note, all shares of Series A
Preferred Stock as shall from time to time be issuable on the conversion of this
Note, and, upon such issuance, all of such shares of Series A Preferred Stock
will be validly issued, fully paid and non-assessable.  If at any time the
number of authorized but unissued shares of Series A Preferred Stock shall not
be sufficient to effect such conversion of this Note for the maximum number of
shares of Series A Preferred Stock then issuable upon conversion hereunder, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Series A
Preferred Stock to such number of shares as shall be sufficient for such
purpose, including, without limitation, obtaining the requisite stockholder
approval of any necessary amendment to the Company’s Certificate of
Incorporation (as amended from time to time). The Company will not at any time
close its stock transfer books in a manner which prevents the timely conversion
of this Note.

5.

Definitions. As used in this Note, the following capitalized terms have the
following meanings:




“Amended Certificate ” shall mean that Amended Certificate of Incorporation,
filed with the Secretary of State of the State of Nevada on May 30, 2012 in the
form of Exhibit C attached to the Purchase Agreement.




“Maturity Date” shall mean May 31, 2013; provided that the Maturity Date may be
extended for one additional one-year period upon the written consent of the
holders of a majority of the aggregate outstanding principal amount of the
Senior Notes.




“Notes” shall mean the Cumulative Convertible Senior Notes, dated as of the date
hereof, issued by the Company pursuant to the Purchase Agreement, and secured by
the Security Agreement.




“Obligations”shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Investor of every kind
and description, now existing or hereafter arising under or pursuant to the
terms of





5







--------------------------------------------------------------------------------




this Note, the Senior Notes and the other Transaction Documents, including, all
interest, fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by the Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U. S. C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
Notwithstanding the foregoing, the term “ Obligations” shall not include any
obligations of Company under or with respect to any warrants to purchase
Company’s capital stock.




“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or a governmental
authority or any other entity of any kind.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Senior Notes” shall mean the 2011 Notes and the Notes dated as of the date
hereof.




“Transaction Documents” shall mean this Note, each of any other Notes, the
Purchase Agreement, the Investors’ Rights Agreement,  the Warrants, the Amended
Certificate, the Security Agreement and all other documents and agreements
executed in connection with the transactions contemplated by the Purchase
Agreement.

“Warrants” shall mean the warrants, dated as of the date hereof, issued by the
Company to the holders of the Notes pursuant to the Purchase Agreement.




“2011 Notes” shall mean the Cumulative Convertible Senior Notes, dated as of
October 24, 2011, issued by the Company pursuant to the Cumulative Convertible
Senior Note and Warrant Purchase Agreement dated as of October 24, 2011, and
secured by the Security Agreement.

 

6.

Miscellaneous .

(a)

Successors and Assigns; Transfer of this Note or Securities Issuable on
Conversion Hereof.

(i)

Subject to the restrictions on transfer described in this Section 6(a), the
rights and obligations of the Company and Investor shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.

(ii)

With respect to any offer, sale or other disposition of this Note or securities
into which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the





6







--------------------------------------------------------------------------------




Company, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect). Upon receiving such written notice and reasonably satisfactory
opinion, if so requested, or other evidence, the Company, as promptly as
practicable, shall notify Investor that Investor may sell or otherwise dispose
of this Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
Section 6(a) that the opinion of counsel for Investor, or other evidence, is not
reasonably satisfactory to the Company, the Company shall so notify Investor
promptly after such determination has been made. Each Note thus transferred and
each certificate representing the securities thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Company such legend is not required in order to ensure compliance with the
Securities Act. The Company may issue stop transfer instructions to its transfer
agent in connection with such restrictions.

(iii)

Subject to Section 6(a)(ii), transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company as
provided in the   Purchase Agreement. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Company shall not be affected by
notice to the contrary.

(iv)

Neither this Note nor any of the rights, interests or obligations hereunder may
be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of holders of a majority of the
aggregate outstanding principal amount of the Senior Notes.

(b)

Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and consent of holders of a
majority of the aggregate outstanding principal amount of the Senior Notes;
provided, however, that no such amendment, waiver or consent shall: (i) reduce
the principal amount of this Note without Investor’s written consent, or (ii)
reduce the rate of interest of this Note without Investor’s written consent.

(c)

Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail (if to Investor) or otherwise
delivered by hand, messenger or courier service addressed:

(i)

if to Investor, to Investor’s address, facsimile number or electronic mail
 address as shown in the Company’s records, as may be updated in accordance with
the provisions hereof, or, until such holder so furnishes an address, facsimile
number or electronic mail address to the Company, then to the address, facsimile
number or electronic mail address of the last holder of this Note for which the
Company has contact information in its records; or

(ii)

if to the Company, to the attention of the Chief Executive Officer of the
Company at 303 Fifth Avenue, New York, New York 10016, or at such other current
address as the Company shall have furnished to Investor, with a copy





7







--------------------------------------------------------------------------------




(which shall not constitute notice) to Richard G. Satin, Esq., Meyer, Suozzi,
English & Klein, P.C., 990 Stewart Avenue, Suite 300, Garden City, New York
11530.

Each such notice or other communication shall for all purposes of this Note be
treated as effective or having been given (i) if delivered by hand, messenger or
courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day. In the event of any conflict between the Company’s books and records and
this Note or any notice delivered hereunder, the Company’s books and records
will control absent fraud or error.

(d)

Junior or Pari Passu Obligations. The Obligations shall rank senior in payment
to any present or future indebtedness of the Company. The Company shall not,
directly or indirectly, cause or permit the Obligations to rank pari passu or
junior in right of payment to any present or future indebtedness of the Company
(or to be paid as such). Investor acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to any other Senior Notes. In the event Investor receives payments in
excess of its pro rata share of the Company’s payments to the holders of all of
the Senior Notes, then Investor shall hold in trust all such excess payments for
the benefit of the holders of the other Senior Notes and shall pay such amounts
held in trust to such other holders upon demand by such holders.

(e)

Currency. Unless converted into the Company’s equity securities pursuant to the
terms hereof, payment shall be made in lawful tender of the United States.

(f)

Usury. In the event any interest is paid on this Note which is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

(g)

Waivers. The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

(h)

Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflicts of law provisions of the
State of New York, or of any other state. EACH OF THE COMPANY AND INVESTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN





8







--------------------------------------------------------------------------------




CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS NOTE AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ANY SUCH CLAIM, ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY NEW YORK STATE COURT OR UNITED STATES DISTRICT
COURT SITTING IN THE CITY OF NEW YORK, AND WAIVES ANY OBJECTION TO THE VENUE OF
THE AFORESAID COURTS.

(d)

Waiver of Jury Trial. BY ACCEPTANCE OF THIS NOTE, INVESTOR HEREBY AGREES AND THE
COMPANY HEREBY AGREES TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE
TRANSACTION DOCUMENTS.

(e)

 Counterparts. This Note may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Note.




(signature page follows)





9







--------------------------------------------------------------------------------




The Company has caused this Note to be issued as of the date first written
above.







COUPON EXPRESS, INC.,

a Nevada corporation







By:________________________________







Name:_____________________________







Title:______________________________

INVESTOR










___________________________________

                            (Print investor name)










___________________________________

                                   (Signature)







___________________________________

     (Print name of signatory, if signing for an entity)








___________________________________

     (Print title of signatory, if signing for an entity)








___________________________________

                                  (Street address)








___________________________________

                              (City, state and zip)
















(Signature page for Note)











10





